Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

 

This Agreement is a contract between John Michael Magouirk (“you”) and Colt’s
Manufacturing Company LLC (“Colt”) relating to your separation from Colt,
effective November 14, 2014 (the “Separation Date”).  You should thoroughly
review and understand the Agreement before signing it, and you are advised to
consult with counsel before signing this Agreement.

 

A.                                    BENEFITS FOR SIGNING THIS AGREEMENT:  In
exchange for your execution of this Agreement and subject to the terms and
conditions of this Agreement, Colt agrees to provide you with the following
benefits in connection with your separation (collectively, the “Separation
Benefits”):

 

1.                                      Continuation of your salary (not
including any bonus or incentive compensation) as of the Separation Date for
fifty-two weeks (“Separation Pay”) at a weekly rate of $7,210 for a total amount
of $374,920 less appropriate taxes and withholdings.  Payment of the Separation
Pay in the form of salary continuation shall commence, in accordance with Colt
regular payroll practices, following the Effective Date of this Agreement, as
set forth in Section J below.

 

2.                                      If applicable, continuation of your
participation in Colt group health plans through December 31, 2014, on the same
terms and conditions as existed immediately prior to the Separation Date,
including your responsibility to pay the employee portion of the coverage.  If
applicable, after December 31, 2014, you may be eligible to continue health
benefits under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at
your sole expense.

 

B.                                    RELEASE AND WAIVER:

 

1.                                      In exchange for the payments and other
consideration described above, you agree to release Colt and any and all of its
parents, subsidiaries, affiliates, predecessors, successors and assigns (herein
referred to collectively as “Colt and Affiliates”), from any and all claims,
demands, actions, or liabilities you may have against them, or any one of them,
of whatever kind, including but not limited to those which are related in any
way to your employment by Colt and Affiliates or the termination of that
employment.  You also agree to release from all claims, demand, actions, or
liabilities the past, present, and future principals, agents, directors,
officers, employees, fiduciaries, representatives, successors and assigns of
Colt and Affiliates (hereinafter, “Associated Persons”).  You agree that you
have executed this Agreement on your own behalf, and also on behalf of any
heirs, agents, representatives, successors and assigns that you may have now or
in the future.

 

2.                                      You agree that this Release and Waiver
covers, but is not limited to, claims arising under Title VII of the Civil
Rights Act of 1964, as amended, the Employee Retirement Income Security Act of
1974, as amended (also known as “ERISA”), the Age Discrimination in Employment
Act as amended by the Older Workers Benefit Protection Act (“OWBPA”), the
Americans with Disabilities Act of 1990, the Connecticut Fair Employment
Practices Act, and any other federal, state or local law dealing with
discrimination on any basis, including sex, race, national origin, veteran
status, marital status, religion, disability, sexual orientation, reservist
status or age. You also agree that, except to the extent otherwise provided by
law, this Release and Waiver includes claims based on any statute or on any
contract or tort theories, whether based on common law or otherwise.  This
Release and Waiver does not apply to claims arising

 

--------------------------------------------------------------------------------


 

under any workers’ compensation statute, except it does apply to claims for
wrongful discharge or other discrimination in employment for exercising rights
under such statute.

 

3.                                      If any claim is not subject to release,
to the extent permitted by law, you waive any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
claim in which Colt and Affiliates or Associated Persons are parties.  You
promise not to consent to become a member of any class or collective in which
claims are asserted against Colt and Affiliates or Associated Persons that are
related in any way to your employment or the termination of your employment with
Colt.  If, without your prior knowledge and consent, you are made a member of a
class in any such proceeding, you agree to opt out of the class at the first
opportunity.

 

4.                                      This Release and Waiver applies to all
complaints, claims or demands based on any facts or events, whether known or
unknown by you, that occurred on or before the date you sign this Agreement.

 

C.                                    ELIGIBILITY REQUIREMENTS/APPLICABLE DATA: 
In order to eliminate certain redundancies and duplication of services following
Colt’s acquisition of Colt Manufacturing Company LLC, Colt has elected to
implement the Human Resources 2014 Restructuring Program (the “Program”). This
program has been developed to establish a streamlined, reorganization of the
Human Resources function which will realign functional and task responsibilities
in order to improve its ability to consistently and effectively deliver best
practice performance. In addition, this and other reorganizations will support
the new company leadership team and in support of the 8Q Plan and enhanced
stockholder value.

 

Individual(s) who are eligible to participate in the Program have been or will
be selected for termination from their employment based on Colt’s business needs
and consideration of one or more of the following eligibility criteria:

 

1.              the duplication and/or redundancy of the functions the
individuals performs when compared with the functions performed by other
individuals;

 

2.              the individual’s disciplinary history compared to other
individuals performing the same or similar job functions;

 

3.              the flexibility of the individual’s skills, including the
individual’s ability to perform multiple or varied functions according to
business need, compared to the flexibility of the skills of individuals in the
same or similar job classification;

 

4.              the individual’s performance and competency performing
job-related tasks as compared to the performance and competency of other
employees in the same job classification and business unit in performing
job-related tasks

 

5.              the individual’s ability to assume, and perform competently,
additional responsibilities following implementation of the Program.

 

Attached as Exhibit “A” is a list of the job title and ages of all individuals
who have been selected for the Program as of their last date of employment with
Colt.  Attached as Exhibit “B” is a list of the job titles and ages of all
individuals in the same decisional unit as you who have not been selected for
the Program as of the date you receive this Agreement.

 

D.                                    NO FUTURE LAWSUITS:  You promise never to
file a lawsuit against Colt and Affiliates or Associated Persons, including but
not limited to claims arising from or related to your employment with Colt or
the termination of that employment.  Except as set forth in the preceding
sentence, you further promise never to assist voluntarily any other person or
entity filing a lawsuit or contemplating filing a lawsuit that asserts any claim
or demand against Colt

 

2

--------------------------------------------------------------------------------


 

and Affiliates or Associated Persons.  Colt and you acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or to
participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, if a claim is brought in
any forum by you or on your behalf against Colt and Affiliates or Associated
Persons, you hereby agree that you waive any right to recover damages or any
other relief in such proceeding.

 

E.                                    PROTECTION OF CONFIDENTIAL AND PROPRIETARY
INFORMATION, SURRENDER OF MATERIALS:  (1) You acknowledge that you have signed
and are bound by the Employee Invention and Confidential Information Agreement
(“Confidentiality Agreement”).  As a material condition of your eligibility for
the Separation Benefits, you expressly reaffirm your obligation to abide by the
Confidentiality Agreement and agree that you will do so.  You further understand
and agree that a violation or other failure to abide by the Confidentiality
Agreement will result in forfeiture of the Separation Benefits described in
Section A above and/or an obligation promptly to reimburse Colt for the cost of
any Separation Benefits, including Separation Pay, that have already been paid
or provided to you.  (2) You affirm that you have returned to Colt all company
property, including but not limited to vehicle, door, file and other keys;
laptops or other computers; computer software or hardware; telephones; PDAs,
electronic devices, or other such devices; credit cards; equipment; and records,
files or other documents, including electronically created or stored documents. 
You agree that you have not and will not retain any copies or excerpts of the
materials described above, and that you will not attempt to retrieve or recreate
any of the materials described above after the Separation Date.

 

F.                                     AFFIRMATIONS:  You affirm that you have
been paid and/or have received all compensation, wages, bonuses, commission,
vacation time and other benefits to which you may be entitled.  You further
affirm that you are not eligible for any additional severance or other pay other
than as expressly set forth in this Agreement.

 

You affirm that you are not aware of any compliance issues relating to Colt and
Affiliates or Associated Persons.  If you are aware of any such issues, you
affirm that such issues have been reported to Colt in accordance with Colt
policies.

 

G.                                   CONFIDENTIALITY OF AGREEMENT:  You agree to
keep confidential the terms of this Agreement and will not disclose them to any
person or entity, except as required by law and except that you may disclose the
terms of this Agreement to immediate family member(s) and to your legal or
financial counselors or advisors, so long as you first inform any such
individuals of this Confidentiality provision and so long as they agree to
comply with this Confidentiality provision.

 

H.                                   NON-DISPARAGEMENT:  You agree that neither
you nor anyone acting on your behalf will initiate or engage in any
communication whatsoever with any person, which could reasonably be interpreted
as derogatory or disparaging to or about Colt and Affiliates or Associated
Persons.

 

I.                                        GOVERNING LAW:  This Agreement shall
be governed by and construed under the laws of the State of Connecticut.

 

J.                                      TIME TO CONSIDER AGREEMENT:  You
acknowledge and agree that you have been given an adequate and reasonable period
of time to consider this Agreement.  Specifically, you have at least forty-five
(45) days from the date you received this Agreement within which to consider and
sign it.  If you do sign the Agreement, you then have a seven (7) day period
thereafter within which you may revoke it (“Revocation Period”), if you so
choose.

 

3

--------------------------------------------------------------------------------


 

Revocation of this Agreement would render all of its provisions, including but
not limited to Paragraphs A and B above null and void, and you will not receive
any separation payment.  If you do choose to revoke this Agreement, you must
provide written notice of revocation, within the seven (7) day period after
signing this Agreement, to John Coghlin, Senior Vice President and General
Counsel, Colt’s Manufacturing Company LLC, by fax, e-mail or mail.  This
Agreement shall become effective after the expiration of the seven (7) day
Revocation Period with no revocation (“Effective Date”).

 

K                                      ENTIRE AGREEMENT:  You have not relied on
any representations, promises, or agreements of any kind made to you in
connection with your decision to sign this Agreement.  This Agreement and the
Confidentiality Agreement as described above set forth the entire agreement
between you and Colt and render null and void any and all prior or
contemporaneous oral or written understandings, statements, representations or
promises, except as otherwise expressly stated above.  No changes to this
Agreement shall be made, except in writing and signed by both parties.

 

YOU ARE HEREBY ADVISED THAT YOU HAVE UP TO FORTY-FIVE (45) CALENDAR DAYS TO
CONSIDER THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS. 
YOU ARE ALSO ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS.

 

YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS, DO NOT RESTART
OR AFFECT IN ANY MANNER THE ORIGINAL FORTY-FIVE (45) CALENDAR DAY CONSIDERATION
PERIOD.

 

YOU FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST COLT DEFENSE
AND AFFILIATES OR ASSOCIATED PERSONS AS OF THE DATE YOU SIGN THIS CONFIDENTIAL
SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS.

 

You have read, understand and voluntarily execute this Agreement and assent to
its terms, affirming that your decision to sign this Agreement has been made
freely and without any duress or coercion.  Please return the signed Agreement
to John Coghlin, Senior Vice President and General Counsel at Colt’s
Manufacturing Company LLC.

 

Dated:

November 4, 2014

 

for

/s/ Dennis Veilleux

 

 

 

 

 

 

 

Colt’s Manufacturing Company LLC

 

 

 

By: Dennis Veilleux, President and Chief Executive Officer

 

 

 

 

 

 

 

 

Dated:

November 4, 2014

 

 

/s/ John Michael Magouirk

 

 

 

John Michael Magouirk

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INDIVIDUALS SELECTED FOR THE

COLT’S MANUFACTURING COMPANY LLC RESTRUCTURING PROGRAM

(Vice President Sales Grade 19)

 

Job Title

 

Individual’s Age on His/Her Separation Date

 

 

 

Sr. Vice President/COO

 

52.4 years

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INDIVIDUALS NOT SELECTED FOR THE

COLT’S MANUFACTURING COMPANY LLC RESTRUCTURING PROGRAM

IN THE SAME DECISIONAL UNIT AS YOU

 

DECISIONAL UNIT: Sr. Vice President/COO Grade

 

Job Title

 

Individual’s Age on Your Separation Date

 

 

 

Unique Job Grade and responsibility- No other individuals

 

 

 

6

--------------------------------------------------------------------------------